506 So. 2d 69 (1987)
Russell Lamar SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. BO-310.
District Court of Appeal of Florida, First District.
April 29, 1987.
*70 Russell Lamar Smith, pro se.
No appearance for appellee.
PER CURIAM.
Appellant appeals the denial of his motion for postconviction relief, contending that his guilty plea was involuntary. Specifically, appellant claims that his plea was induced by representations of his counsel and the assistant state attorney that his sentences would be concurrent to his sentence for an offense in Alachua County whereas, in fact, his sentences were made consecutive to the sentence imposed in Alachua County. We agree with the trial judge that appellant's claim is barred by the doctrine of laches since appellant waited ten years, without excuse, to bring this alleged error to the attention of the court, and the state has demonstrated prejudice because the state attorney has destroyed his files and would be precluded from refuting appellant's claim. Frazier v. State, 447 So. 2d 959 (Fla. 1st DCA 1984); and Remp v. State, 248 So. 2d 677 (Fla. 1st DCA 1970).
AFFIRMED.
SMITH, SHIVERS and WENTWORTH, JJ., concur.